EXHIBIT 10.18

 

AMENDMENT NO. 1 TO DUCOMMUN INCORPORATED

EXECUTIVE COMPENSATION DEFERRAL PLAN NO. 2

 

WHEREAS, Ducommun Incorporated, a Delaware Corporation (the “Company”) has
established the Ducommun Incorporate Executive Compensation Deferral Plan No. 2
(the “Plan”); and

 

WHEREAS, this Amendment No. 1 to the Plan shall be effective as of December 31,
2004

 

NOW, THEREFORE, the Plan is amended by adding a new Section 2.5 as follows:

 

  2.5 Suspension of Compensation Deferrals. Notwithstanding any other provisions
of the Plan, a Participant may not elect to defer any Base Salary, Incentive
Compensation or any other compensation earned during any Deferral Period after
December 31, 2004.

 

IN WITNESS WHEREOF, Ducommun Incorporated has caused this Amendment No. 1 to the
Ducommun Incorporated Executive Compensation Deferral Plan No. 2 to be signed by
its duly authorized officer this 26th day of October 2007.

 

DUCOMMUN INCORPORATED By:     Title: Vice President